Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/14/2022.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
(2,) a margin of error in said current estimate of the orientation of the vehicle; and 
repeatedly running said merge algorithm to continuously update the current estimate of the position and the current estimate of the orientation of the vehicle, 
wherein, after a start of the repeated running of the merge algorithm and in parallel to the repeated running of the merge algorithm, the method further comprises a calibration phase including the following operations: 
(1} measuring, with the magnetometer, a second raw-measurement vector; 
(2} obtaining a reference vector including a component for each measurement axis, each component encoding an amplitude and a direction of [[the]] an orthogonal projection of [[the]] a geomagnetic field that passes through the magnetometer on a respective measurement axis of a fixed triaxial terrestrial reference frame with no degree of freedom with respect to the earth, the components of the obtained reference vector being obtained from a pre-recorded model of the geomagnetic field and not measured by the magnetometer; and 
 (3) only when the margin of error in the current estimate of the orientation of the vehicle is below a first predetermined threshold, updating the pre-recorded data from which the scale coefficient and the offset coefficient are obtained, said updating being performed using the second raw-measurement vector, the reference vector, and the current estimate of the orientation of the vehicle so as to decrease a difference between corrected components of the second raw-measurement vector and the components of the reference vector when all of the components are expressed in a common reference frame.

More specifically, although it is recognized that errors within the magnetometer should be identified and avoided during calibration (See Chow US 2014/0361763 for example) the prior art does not appear to teach “a margin of error in said current estimate of the orientation of the vehicle” as part of a merge algorithm and “only when the margin of error in the current estimate of the orientation of the vehicle is below a first predetermined threshold” as a means of when to determine when to calibrate the magnetometer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767. The examiner can normally be reached 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.F/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665